DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications:  Applicant’s Response filed on 12/08/2020.  Applicant’s Response includes an Amendment to the Claims and Remarks.

In light of the Amendment to the Claims, claims 1, 14, 18, and 22 have been newly amended and claim 26 has been newly added.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 1, 2, 4, 5, and 14-26 are currently pending in the application.  Claims 1, 14, 18, and 22 are independent claims.  

The rejection of claims 1, 2, 4, 14-16, 18-20, and 22-24 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Koskinen (see: Non-Final Action, pp. 3-8) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 5, 17, 21, and 25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koskinen in view of Chen (see: Non-Final Action, pp. 8-10) has been withdrawn as necessitated by the Amendment to the Claims.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,879,489 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “circuitry” configured to “cause the communication apparatus to transmit a first message to a terminal”, “cause the communication apparatus to transmit a second message to the terminal”, “cause the communication apparatus to transmit a third message to the terminal”, and “cause the communication apparatus to broadcast a multimedia broadcast/multicast service (MBMS) based on the third control information” in independent claim 18; and “circuitry” configured to “cause the communication apparatus to receive a first message from a base station”, “cause the communication apparatus to receive a second message from the base station”, “cause the communication apparatus to receive a third message from the base station”, and “cause the communication apparatus to receive a multimedia broadcast/multicast service (MBMS) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As noted above, the substantially similar claim limitation “circuitry configured to” in independent claims 18 and 22 (and in corresponding dependent claims 19-21 and 23-25 at least 
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means- (or step-) plus-function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  section 112 ].” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).		(see MPEP § 2181)
As explained above, the disclosure of the Lee ‘489 patent does not clearly disclose the corresponding structure of the circuitry configured to perform the functional language of the claims in question.  The Examiner notes that in the field of mobile/wireless communication systems, nearly everything contains circuitry and thus the claimed “circuitry” is so broad that it does not convey any definite structure.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, and 14-26 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject 
Regarding independent claims 18 and 22 (and corresponding dependent claims 19-21 and 23-25 at least via their dependency), the specification of the Lee ‘489 patent appears to be completely silent with regards to the newly claimed “circuity” (i.e., no specific circuity is mentioned).  Therefore, the Lee ‘489 patent specification does not describe the new matter of the newly claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Additionally, the “circuitry” limitation also lacks an adequate written description as required by pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.
Regarding independent claims 1, 14, 18, and 22 (and corresponding dependent claims 2, 4, 5, 15-17, 19-21, and 23-26 at least via their dependency), the specification of the Lee ‘489 patent appears to be completely silent with regards to the newly claimed “a last subframe that actually carries the MBMS among the second number of MBSFN subframes” (emphasis added).  Applicant has provided column 8, line 61-column 11, line 15 and Figs. 5 and 6 for support of said newly claimed limitation.  Nothing in the provided sections of the Lee ‘489 patent discusses or specifically guarantees that a designated last subframe actually carries the MBMS.  At best, column 10, lines 52-64 of the Lee ‘489 patent discloses utilizing control information that includes end positions which set an MBSFN subframe at which subframe allocation for a specific MCH is finished using an integer such as an index indicating a position of the subframe.  
Regarding independent claims 1, 14, 18, and 22 (and corresponding dependent claims 2, 4, 5, 15-17, 19-21, and 23-26 at least via their dependency), the specification of the Lee ‘489 patent also appears to be silent with regards to the substantially similar newly claimed limitations of “transmitting a first message…comprises first control information…transmitting a second message…comprises second control information…transmitting a third message…comprises third control information.”  Applicant’s provided support (i.e., column 8, line 61-column 11, line 15 and Figs. 5 and 6) does not appear to clearly show the transmission and/or reception of the first, second, and third control information in three distinctly separate messages.  
In light of the above, further clarification of the newly amended claims (e.g., related to the first, second, and third control information) in view of the Lee ‘489 patent disclosure would be beneficial during continued prosecution of the instant reissue application.  As noted in 37 CFR 1.173(c), “an explanation of the support in the disclosure for the changes made to the claims” (emphasis added) is required.  




Claim Rejections - 35 USC § 251
Claims 1, 2, 4, 5, and 14-26 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
For substantially the same reasons as discussed above with regard to 35 U.S.C. 112 (pre-AIA ), first paragraph, independent claim 1 recites new matter in the form of the limitations: (1) “a last subframe that actually carries the MBMS among the second number of MBSFN subframes”; and (2) “transmitting a first message…comprises first control information…transmitting a second message…comprises second control information…transmitting a third message…comprises third control information.”  Dependent claims 2, 4, 5, and 26 are similarly rejected at least based upon their dependency from independent claim 1.
For substantially the same reasons as discussed above with regard to 35 U.S.C. 112 (pre-AIA ), first paragraph, independent claim 14 recites new matter in the form of the limitations: (1) “a last subframe that actually carries the MBMS among the second number of MBSFN subframes”; and (2) “receiving a first message…comprises first control information…receiving a second message…comprises second control information…receiving a third message…comprises third control information.”  Dependent claims 15-17 are similarly rejected at least based upon their dependency from independent claim 14.
For substantially the same reasons as discussed above with regard to 35 U.S.C. 112 (pre-AIA ), first paragraph, independent claim 18 recites new matter in the form of the limitations: (1) “circuitry” configured to; (2) “a last subframe that actually carries the MBMS among the second number of MBSFN subframes”; and (3) “transmit a first message…comprises first control 
For substantially the same reasons as discussed above with regard to 35 U.S.C. 112 (pre-AIA ), first paragraph, independent claim 22 recites new matter in the form of the limitations: (1) “circuitry” configured to; (2) “a last subframe that actually carries the MBMS among the second number of MBSFN subframes”; and (3) “receive a first message…comprises first control information…receive a second message…comprises second control information…receive a third message…comprises third control information.”  Dependent claims 23-25 are similarly rejected at least based upon their dependency from independent claim 22.

Response to Arguments
Applicant’s arguments filed on 12/08/2020 have been fully considered and are generally considered persuasive.
Applicant argues (see: Remarks, pp. 12-15) that because the MSAP of Koskinen defines the pattern of subframes allocated to the MCH, the MSAP does not necessarily define which MBSFN subframes actually carry the MBMS.  Applicant argues that while the last subframe defined by the MSAP might indicate an end position of an MCH for an MBMS when all MBSFN subframes are used to carry the MBMS, the MSAP cannot indicate the end position of the MCH for the MBMS when at least some of the MBSFN subframes allocated to a given MCH are unused.  Applicant also argues that because the priority of each subframe only defines the subframes assigned to carry MBSFN transmission data, it does not indicate MBSFN subframes which actually carries the MBSFN transmission data.

The Examiner generally agrees with Applicant.  Thus, as noted above, the prior art rejections in view of the Koskinen reference have been withdrawn.
The Examiner acknowledges that the subframe allocation pattern and priority order control information in Koskinen specifically indicate subframes “that may carry MBSFN transmission data” and are “assigned to carry MBSFN transmission data.”  And while both types of control information could indicate a last subframe or end position that might carry the MBMS, neither type of control information specifically designates a last subframe or end position that actually carries the MBMS.
As noted above, a variety of the new limitations added to the independent claims do not appear to be supported by the specification of the Lee ‘489 patent.  For example, Applicant seems to imply that column 10, lines 52-64 of the Lee ‘489 patent clearly describes the new “a last subframe that actually carries the MBMS” limitation.  However, similar to the Koskinen reference, setting an MBSFN subframe at which subframe allocation for a specific MCH is finished is not the same as guaranteeing that said MBSFN subframe is a last subframe to actually carry the MBMS.  Further clarification in the claims in light of an explanation of the Lee ‘489 patent disclosure is required.  The Examiner notes that the withdrawn rejections in view of the Koskinen reference will be reevaluated in light of any amendments and/or further explanation. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992